DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: - p. 9 line 10: “—nanofibrer” should read “-nanofiber-“.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein said PLA nanofibers contain a crystal phase with a volume fraction between 65% and 85%.”  However, claim 1 upon which claim 2 depends, recites the limitation “wherein said nanofibers contain a crystal phase with a volume fraction between 45% and 85%.”  It is unclear if claim 2 intends to further limit the crystal phase of claim 1 to be between 65% and 85% or intends to limit another crystal phase present in the nanofiber to having a volume fraction between 65% and 85%.  For the purpose of prior art application, Examiner will interpret claim 2 as referring to the same crystal phase from claim 1 and further limiting the amount.
Similarly, claim 7 recites the limitation “wherein said PLA nanofibers contain a crystal phase with a volume fraction between 65% and 85%.”  However, claim 6 upon which claim 7 depends, recites the limitation “wherein said nanofibers contain a crystal phase with a volume fraction between 45% and 85%.”  It is unclear if claim 2 intends to further limit the crystal phase of claim 1 to be between 65% and 85% or intends to limit another crystal phase present in the nanofiber to having a volume fraction between 65% and 85%.  For the purpose of prior art application, Examiner will interpret claim 7 as referring to the same crystal phase from claim 1 and further limiting the amount.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0175449 to Chu, as evidenced by Plastics: Annual Technical Conference Proceedings to ANTEC, in view of US Pub. No. 2011/0076197 to Kook and US Pub. No. 2010/0093888 to Endo.
Regarding claims 1-2 and 6-7, Chu teaches a membrane formed of electrospun polymer fibers, including biodegradable polymers such as polylactide fibers (Chu, abstract, para 0007, 0124).  Chu teaches the fibers being nanofibers (Id., para 0068).  Chu teaches the membrane containing fiber having diameter in the range from about 10 up to 1,000 nanometer, more preferably about 20 to about 500 nanometers (Id., para 0126), overlapping with the claimed range. Chu teaches the average membrane density being about 0.25 g/cm3 and average thickness being about 25 microns (Id., para 0080).  Polylactic acid has a density of 1.24 g/cm3 as evidenced by ANTEC (ANTEC, Table).  Therefore, with a material density of 1.24 g/cm3 and an overall membrane density of 0.35 g/cm3, the membrane has a porosity of about 79.8%.  Chu teaches the polymer flowrate being changed based upon the speed of the support membrane and the desired characteristics of the membrane, including membrane density, fiber diameter, and pore size (Chu, para 0094).    Chu teaches the biodegradable polymer having a molecular weight in the range of 1,000 to about 1,000,000 g/mole (Id., para 0125).  Chu teaches the membrane being used in medical devices or articles as well as non-medical devices or articles such as separator membranes or current collectors (Id., para 0134). Chu does not teach that additional fiber apart from the biodegradable PLA fiber are required (Id., all), reading on the membrane consisting of the polylactic nanofibers.
Chu is silent with regards to the pore size of the membrane.  
However, Kook teaches a membrane having an average pore diameter of 0.1-1.0 microns, thickness of 30-200 microns, an average fiber diameter of 50-1000 nm, and porosity greater than 60% obtain by electrospinning a hydrophobic material, including polylactic acid (Kook, abstract, para 0018, 0020, 0028).  Kook teaches the membrane being used in western blotting which is used to separate native gels (Id., para 0004-0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the membrane of Chu, wherein the membrane has a pore size of 0.1-1 microns as taught by Kook, motivated by the desire of forming a membrane with conventionally known pore dimensions predictably suitable in membranes used for separation and having similar fiber diameter and porosity as taught by Kook.
The prior art combination is silent with regards to the nanofiber containing a crystal phase with a volume fraction between 45% and 85% and the crystal phase containing PLA stereocomplex crystals with a volume fraction between 85% and 95%.
However, Endo teaches a polylactic acid composition having excellent crystallinity, wet heat stability and melt stability (Endo, abstract) as well as being excellent in moldability and mechanical strength (Id., para 0015).  Endo teaches the composition being formed into molded articles, including nonwoven fabrics such as for medical applications and (Id., abstract, para 0251).  Endo teaches the use of stereocomplex polylactic acid that contains a weight ratio of poly(L-lactic acid) (PLLA) to poly(D-lactic acid) (PDLA) of preferably 90/10 to 10/90 (Id., para 0025-0026).  Endo teaches the stereo crystal rate being 80% or more using the disclosed weight ratio, reading on the crystal phase containing PLA stereocomplex crystals with a volume fraction of 80% or more, and teaches that this results in inherent heat resistance of the stereocomplex polylactic acid (Id., para 0027).   Endo teaches the composition having a relative crystallinity of preferably not less than 80% (Id., para 0237), reading on the composition containing a crystal phase with a volume fraction between 45% and 85%.  Endo teaches the weight average molecular weight being not less than 80,000 (Id., para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the membrane of the prior art combination, wherein the polylactic acid is the stereocomplex polylactic acid of Endo, motivated by the desire of using conventionally known polylactic acid predictably suitable for use in nonwoven and to impart heat and melt stability as well as mechanical strength.
While the prior art combination does not specifically teach the claimed range of fiber diameter between 50 nm and 200 nm; crystal phase with a volume fraction between 45% and 85%, specifically between 65% and 85% (claim 2, 7); crystal phase containing PLA stereocomplex crystal with a volume fraction between 85% and 95%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the fiber diameter, crystal phase volume fraction, and stereocomplex crystal volume fraction, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as evidenced ANTEC, in view of Kook and Endo, as applied to claims 1-2 and 6-7, further in view of  “Development of Stereocomplex Crystal of Polylactide in High-Speed Melt Spinning and Subsequent Drawing and Annealing Processes” to Midori.
Regarding claims 3-5 and 8-10, the prior art combination teaches the polylactic acid having stereocomplex crystals (Endo, para 0025- 0027).
The prior art is silent with regards to the stereocomplex crystals being racemic crystals.
However, Midori teaches that racemate PLA, in which the same amount of PLLA and PDLA chains are blended, forms either homocrystals or stereocomplex crystals and the stereocomplex crystal shows a melting temperature of 230°C, which is about 60C higher than those for homocrystals (Midori, p. 404).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected to the stereocomplex crystals of the prior art combination to consist of racemic crystal as the form of stereocomplex crystal having a high melting point.
Regarding claims 4-5 and 9-10, the prior art combination teaches the PLLA containing 90-100 mol% of an L-lactic acid unit and the PDLA contains preferably 90-100 mol% D-lactic acid unit (Endo, para 0018-0020), reading on the L-isomer mole concentration being 90-100% and D-isomer mole concentration being 90-100%, respectively.  The prior art combination teaches the poly lactic acid having a weight average molecular weight being not less than 80,000, preferably 80.000 to 500,000 (Endo, para 0028).  Endo teaches a specific embodiment using PLLA having a weight average molecular weight of  160,000 and PDLA weight average molecular weight of 155,000 (Id., para 0265).
While the reference does not specifically teach the claimed range of an L-isomer mole concertation between 93% and 995, a D-isomer mole concentration between 93% and 99%, a PLLA weight average molecular weight between 60,000 and 120,000 (claims 5 and 10), and PDLA weight average molecular weight between 360,00 and 600,000, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the isomer concentration and weight average molecular weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2007/0172651 to Miyoshi teaches a fiber structure such as a nonwoven fabric, comprising ultrafine polylactic acid fibers having small diameters that are excellent in heat resistance and biodegradability and comprising stereo complex of poly(L-lactic acid) and poly(D-lactic acid).  US Pub. No. 2010/0324220 to Toyohara teaches a resin comprising a polylactic acid component comprising poly(L-lactic acid) and poly(D-lactic acid), a butylene terephthalate skeleton and a modifier, wherein the resin has a crystal melting peak of stereocomplex-phase polylactic acid at 190C or more and a crystallinity with a stereo crystallization ratio of not less than 50% and a stereo crystal rate of not less than 80%.  US Pub. No. 2010/0004362 to Ikegame teaches that since the fiber has a high stereo crystallization ratio and excellent strength, heat resistance and shrinkage resistance, it can provide various fiber products such as nonwoven fabric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789